DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledge
This Office action is responsive to amendment filed on 01/19/2022.
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a transaction card comprising: a chip configured to: execute signals received from a point-of-sale terminal; receive, from the point-of-sale terminal, a signal to change a color of the transaction card; at least one electrochemical cell comprising: a first electrode; a second electrode; and an electrochromic material disposed between the first electrode and the second electrode; and especially, a doped film disposed on a first surface of the first electrode between the first electrode and the electrochromic material; and an electrochromic film disposed on a first surface of the second electrode between the second electrode and the electrochromic material; and a transistor, communicatively coupled to the chip, to control a flow of current from the first electrode to the second electrode, wherein the flow of current from the first electrode to the second electrode causes the at least one electrochemical cell to change color as recited in claim 1 and further limitations of the dependent claims 2-5 and 7-21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUYEN K VO/Primary Examiner, Art Unit 2887